Order entered August 5, 2022




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                            No. 05-21-01114-CV

                       SCOTT FRENKEL, Appellant

                                     V.

   STEPHEN COURTNEY, M.D., STEPHEN COURTNEY, M.D., P.A.,
 CAMERON CARMODY, M.D., AND CAMERON CARMODY, M.D., P.A.,
                        Appellees

              On Appeal from the 296th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 296-03470-2016

                                  ORDER

      Before the Court is the August 3, 2022 unopposed motion of appellees,

Stephen Courtney, M.D. and Stephen Courtney, M.D., P.A., for an extension of

time to file their brief. We GRANT the motion and extend the time to September

19, 2022.


                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE